Dear Mayor Goldsby and Ms. Lee,
Your opinion request of recent date has been assigned to me for research and reply.
You make the following inquiry: May a full-time employee serve on the Planning and Zoning Commission and hold all voting rights, etc. with the Commission?
In order to answer this question I have reviewed the Dual Officeholding and Dual Employment Laws of our state, LSA-R.S.42:61, et seq. A relevant statute in this section of the law is LSA-R.S. 42:63(E):
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointee office or full time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
You have stated that the employee is a full-time employee of the City of Amite. We assume that the Planning and Zoning Commission is not a full-time appointment. The essential point here is that both positions are not full-time. If the commission position is also full-time the prohibition noted above would apply.
Consequently, there is no prohibition against a full-time employee serving in a part-time appointive capacity unless the two positions are not incompatible, LSA-R.S. 42:64. It is my understanding that the members of the commission receive no compensation and function in an advisory capacity. From the facts presented these two positions do not appear to be prohibited by the incompatible offices statute, LSA-R.S. 42:64.
For these reasons, it is the conclusion of this office that a full-time city employee may serve in a part-time appointive position on the Planning and Zoning Commission and exercise all rights and responsibilities of a commissioner.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL
JS:ams
Date Received:
Date Released: November 24, 1997
JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL